DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 10, 12, 14-15, 19 in the submission filed 4/29/2021 are acknowledged and accepted.
     The cancellation of Claims 2, 20-27 in the submission filed 4/29/2021 is acknowledged and accepted.
     The addition of Claims 28-37 in the submission filed 4/29/2021 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 8 of the Office Action dated 1/29/2021 are respectfully withdrawn.

Response to Arguments
     The Applicant’s arguments, see in particular Page 5 of the submission, filed 4/29/2021, with respect to the rejections in Section 11 of the Office Action dated 1/29/2021, have been fully considered and are persuasive.  The rejections in Section 11 of the Office Action dated 1/29/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1, 3-19, 28-37 are allowed.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 28, line 12, change “+45°-rotated version of PBV 1” should read --+45°-rotated version of PBV 1.--.

Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a device for manipulating a polarization of light as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, each of Stack 1 and Stack 2 have base retarder layers and the base retarder layers of Stack 1 and Stack 2 each have a thickness direction retardation (Rth) that is greater than or equal to half of the in-plane pathlength difference (Re) (Rth≥Re/2).  Claims 3-19 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.

     Claim 32 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a device for manipulating a polarization of light as generally set forth in Claim 32, the device including, in combination with the features recited in Claim 32, PBV 1 is a linear polarization and PBV 2 is a circular polarization.  Claims 33-37 are dependent on Claim 32, and hence are allowable for at least the same reasons Claim 32 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/11/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872